Citation Nr: 0942782	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for synovitis with limited flexion of the left 
knee.  

2.  Entitlement to an increased initial rating in excess of 
10 percent for a left elbow disability.  

3.  Entitlement to an increased initial rating in excess of 
10 percent for a right elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1993 to 
February 1999 and from July 2002 to April 2003. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part granted 
service connection for a baker's cyst of the left knee and 
limited extension of the left and right elbow with a 10 
percent evaluations assigned for each disability, effective 
April 2, 2003, the day after discharge.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
synovitis and limitation of flexion of 30 degrees without 
limitation of extension, instability or subluxation.  

2.  The Veteran's left elbow disability manifested by 
synovitis and limitation of extension to 25 degrees.  

3.  The Veteran's right elbow disability manifested by 
synovitis and limitation of extension to 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
synovitis and limitation of flexion of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 
(2009).

2.  The criteria for a rating in excess of 10 percent for the 
left elbow disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5020, 5206, 5207 (2009).

3.  The criteria for a rating in excess of 10 percent for the 
right elbow disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5020, 5206, 5207.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with an initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted, the 
claim is substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
error in this case.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the service treatment records and the 
reported post-service treatment records.  The Veteran was 
provided a VA examination in October 2004.  The Veteran has 
not asserted nor has provided any evidence that his condition 
has worsened since the last VA examination.  Therefore, a new 
VA examination is not warranted.  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves. These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Left Knee

In regards to the Veteran's left knee disability, synovitis 
is evaluated as arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5020.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2009).

Diagnostic Code 5260 provides for a zero percent rating where 
flexion of the leg is limited to 60 degrees; 10 percent 
rating where flexion is limited to 45 degrees; 20 percent 
rating where flexion is limited to 30 degrees; and 30 percent 
rating where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 
percent rating where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

VA medical center records (VAMC) reveal that the Veteran was 
seen for the first time for complaint of left knee pain in 
July 2003.  An X-ray showed patellofemoral syndrome with 
lateral migration of the patella and narrowing of the 
retropatellar space.  There was also a moderate amount of 
fluid above the patella but no erosive destructive process 
was observed.  The conclusion was patellofemoral syndrome 
with effusion.  An MRI revealed Grade I sprain of the medial 
collateral ligament with intact fibers as well as probable 
distal femur enchondroma.    

A September 2003 VAMC orthopedics/surgery note reports that 
the left knee MRI showed a small enchondroma of the left 
distal femur, a Baker's cyst, and moderate effusion of the 
knee, but no tears of the menisci or ligaments.  The range of 
motion was full and some minimal tenderness was noted on the 
medial joint line.  The ligaments were stable and McMurray's 
test was negative.  The diagnoses included sprain of the left 
knee with a benign enchondroma and a small Baker's cyst.  

An October 2003 VAMC record shows that there was full range 
of motion, bulging in the popliteal area, muscle strength of 
5/5, normal gait, and no instability.  The Veteran was 
assessed as having left knee sprain with pain, distal femur 
enchondroma, and Baker's cyst.  

November 2003 VAMC physical therapy notes report that an MRI 
showed a Baker's cyst of the distal femur.  Edema of left 
posterior and medial knee as well as mild crepitus of the 
left patella were shown upon examination.  The Veteran 
reported pain of the left knee to be a 2-6/10.  The Veteran 
was diagnosed with left knee sprain presenting with pain.  
The notes also indicated a decrease in range of motion but 
were not clear as to whether the decrease was in relation to 
the elbow or knee problems treated.  

In an August 2004 VAMC rheumatology consult, the Veteran was 
diagnosed as having bilateral synovitis, effusion of the left 
knee, and decreased flexion.  No values for range of motion 
testing were provided.  

The Veteran was afforded a VA examination in October 2004 
where he reported constant pain and inflammation of the left 
knee.  Examination revealed that the joint's general 
appearance was within normal limits.  Flexion was limited by 
20 degrees with pain beginning at 120 degrees.  Extension was 
zero degrees without pain, which was the normal value for 
extension.  

The Veteran's range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  The Drawer and McMurray's tests were within 
normal limits.  An X-ray of the left knee was also within 
normal limits.  The examiner diagnosed Baker's cyst of the 
left knee, noted probable early psoriatic arthritis, and 
stated there was no impact on the Veteran's daily life or 
occupation.  

In a November 2004 VAMC treatment note, the Veteran 
complained of pain and stiffness in his left knee and 
reported that he had recently been diagnosed with psoriatic 
arthritis.  

During a January 2005 orthopedics/surgery consult, the 
Veteran reported that his left knee had improved, but he 
still had intermittent pain.  He reported that his mechanical 
pain had resolved and he would like to return to running.  

On physical examination, the VA doctor stated there was 
"maybe the mildest effusion" in the knee joint and 
tenderness only over his MCL area.  His range of motion was 
full beyond mild pain with valgus stress, his reflexes were 
normal, and his motor strength was 5/5 with sensation present 
to light touches.  The doctor concluded that the left knee 
pain could have been due to an old medial meniscal tear 
versus a medial collateral ligament sprain but that 
regardless it seemed to have gotten better.  The Veteran was 
advised he could slowly resume running.  

In order to warrant a higher evaluation on the basis of 
limitation of flexion, there must be the functional 
equivalent of limitation of that motion to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Separate evaluations may be assigned if 
there is subluxation or instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The most the Veteran's range of motion has been limited to is 
120 degrees, which warrants a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

No additional limitation of motion was found with repetitive 
use at the examinations and there was no additional 
limitation attributable to functional factors.  There is no 
evidence of further limitation of motion due to pain, 
fatigue, weakness, or incoordination to warrant a separation 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  
Furthermore, the Veteran reported in a January 2005 treatment 
note that his knee pain had resolved and he was ready to 
resume physical activity.  

Separate evaluations are potentially available on the basis 
of limitation of extension or instability and subluxation.  
The VA examination revealed normal extension, even with 
consideration of functional factors, and there is no other 
evidence of limited extension.

The examination also revealed that the ligaments around the 
knee were normal, and testing for instability was negative.  
The treatment records also show no instability or 
subluxation.

There is also no evidence of impairment of the tibia and 
fibula, or genu recurvatum to warrant a separate rating under 
Diagnostic Codes 5256, 5262, and 5263.  

The Veteran's left knee disability manifested by a 
noncompensable 20 degree limitation of flexion and synovitis, 
therefore, warrants a 10 percent rating, and the claim for 
increase must be denied.  

Left and Right Elbow

The RO has rated the elbow disabilities under Diagnostic 
Codes 5207 and 5209.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5207, a 10 percent evaluation is assigned for limitation 
of extension of either forearm to 45 degrees; a 20 percent 
evaluation is assigned for limitation of extension of the 
either forearm to 75 degrees, and a 30 percent evaluation is 
assigned for extension of the major forearm is limited to 90 
degrees or the minor forearm is limited to a 100 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5207 (2009).

Diagnostic Code 5209 provides a 20 percent evaluation for 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with an ununited fracture of the head of the 
radius.  A higher evaluation requires a flail joint.

Limitation of forearm flexion is compensable if limited to 
100 degrees in either arm.  A 20 percent rating is provided 
if flexion in either arm is limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2009).

VA medical center records (VAMC) reveal that the Veteran was 
seen for the first time for complaint of left elbow pain and 
limitation of movement in July 2003.  X-rays taken at the 
time showed no evidence of acute fracture, dislocation, or 
effusion.  There was spurring at the posterior superior 
olecranon and minimal to mild degenerative changes.  

A September 2003 orthopedics/surgery note stated that the 
Veteran had tenderness just distal to the lateral epicondyle.  
He had flexion contracture of 15 degrees with further flexion 
to 135 degrees and pronation and supination were full.  The 
Veteran was diagnosed with lateral epicondylitis of the left 
elbow with flexion contracture.  

An October 2003 VAMC treatment record found the Veteran to 
have a limitation of extension of 30 degrees.  It further 
reported that an August 2003 MRI of the left elbow showed the 
radial collateral, ulnar collateral and lateral ulnar 
collateral ligaments were intact and the biceps, brachialis, 
and triceps tendons were intact.  There was abnormal signal 
within the common flexor tendon compatible with tendinosis 
and there was moderate joint effusion.  The assessment was 
left elbow pain with flexion contracture, tendinitis, and 
medial-lateral epicondylitis.  

A November 2003 VAMC treatment record noted tenderness and 
edema of the left elbow as well as impaired extension by 25 
degrees.  The VA doctor noted that MRIs had previously 
revealed left elbow flexor tendinitis, lateral epicondylitis.  

In an August 2004 VAMC treatment record, the Veteran was 
noted with bilateral synovitis of the elbows and flexion 
contracture.  There was no evidence of synovitis of the 
hands, wrists, or shoulders.  

The Veteran was afforded a VA examination in October 2004 
where he reported constant pain and inability to straighten 
his left or right elbow.  Examination revealed general 
abnormal appearance of the joint bilaterally as well as 
decreased extension by 15 degrees.  Flexion, supination, and 
pronation were within normal limits.  The examiner stated 
that both the left and the right elbows were limited by pain 
but not by fatigue, weakness, lack of endurance, or 
incoordination.  The examiner diagnosed decreased bilateral 
elbow extension, noted probable early psoriatic arthritis, 
and stated there was no impact on the Veteran's daily life or 
occupation.  

In a November 2004 VAMC treatment note, the Veteran reported 
pain and stiffness in both elbows and related that he had 
recently been diagnosed with psoriatic arthritis.  

During a January 2005 orthopedics/surgery consult, the 
Veteran was again shown to have flexion contracture of 15 
degrees bilaterally and full extension.  He did not have 
significant pain with pronation, supination, or wrist 
extension or flexion, and had strength of 5/5 bilaterally.  
There was a noticeable bulge on the lateral aspect of his 
left elbow just lateral to his olecranon consistent with 
joint effusion.  His right elbow did not have the same bulge.  

X-rays of the elbows showed some degenerative change and 
osteophytes on the tip of his olecranon.  The VA doctor 
assessed atraumatic bilateral elbow flexion contractures and 
effusions.  

In order to be assigned a 20 percent rating for limitation of 
extension, the Veteran's range of motion would have to be 
limited to 75 degrees or greater in the major elbow and to 90 
degrees or greater in minor elbow.  Id.  At most, the 
Veteran's range of extension was limited to 30 degrees in the 
left elbow and 15 degrees in the right elbow.   The VA 
examination showed extension limited to only 15 degrees in 
both elbows.

The VA examination also showed limitation of flexion to 140 
degrees with consideration of functional factors and with 145 
degrees considered normal.  No greater limitation of flexion 
has been reported.  Such limitation is noncompensable.

Diagnostic Codes 5205 (ankylosis of the elbow), 5206 
(limitation of flexion of the forearm), 5209 (other 
impairment of the elbow, flail joint fracture), 5210 
(nonunion of the radius and ulna, with flail joint), 5211 
(impairment of the ulna), 5212 (impairment of the radius), 
5214 (ankylosis of the wrist), 5216-5227 (ankylosis of the 
fingers), 5228-5230 (limitation of motion of individual 
digits), along with diagnostic criteria pertaining to 
impairment of the nerves do not provide a route to a 
compensable rating, as the medical evidence does not show 
that the Veteran has any of these conditions.  Diagnostic 
testing, including X-rays and MRI studies have not shown the 
impairments contemplated by these rating criteria.

There is no evidence of further limitation of motion due to 
pain, fatigue, weakness, or incoordination to warrant a 
separation evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca.

Therefore, the Veteran's left and right elbow disability 
warrants no more than a 10 percent evaluation for each elbow.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case the Veteran's knee and elbow disabilities are 
manifested by pain and associated limitation of motion.  
Elbow deformity has also been noted.  These symptoms are 
contemplated by the rating schedule.  Assuming arguendo that 
they are not contemplated there has been no allegation or 
evidence of marked interference with employment or frequent 
periods of hospitalization.  Hence referral for consideration 
of an extraschedular rating is not warranted.

Total Rating

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2008).  

The record shows that the Veteran has been a full time 
student with no reports or allegations that the service 
connected disabilities preclude employment.  Further 
consideration of entitlement to TDIU is therefore not 
warranted.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased initial rating in excess of 10 
percent for synovitis with limited flexion of the left knee 
is denied. 

Entitlement to an increased initial rating in excess of 10 
percent for limited extension of the left elbow is denied.    

Entitlement to an increased initial rating in excess of 10 
percent for limited extension of the right elbow is denied.   


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


